DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments and arguments filed on February 12, 2021, were received. Claim 34 has been amended. Claims 1-27 have been previously cancelled. Claims 32-34, 38, 44, 47-48 and 55-57 have been withdrawn from consideration, but are rejoined in this office action. None of the Claims have been added as new. Therefore, Claims 28-58 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 30, 2020.

4.	The electronic Terminal Disclaimer submitted February 21, 2021, has been approved.

Election/Restrictions
5.	Claims 28-58 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of select 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle LeCointe on February 19, 2021.
7.	The application has been amended as follows: 
IN THE CLAIMS:
In Claim 34, delete “30” and add “33”.


Claim Rejections - 35 USC § 112
8.	The rejection of Claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the Examiner’s Amendment noted above.

Double Patenting
9.	The rejection of Claims 28-58 on the ground of nonstatutory double patenting has been overcome based on the approval of the electronic Terminal Disclaimer submitted February 12, 2021. 

Reasons for Allowance
10.	Claims 28-58 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The instant invention is directed to a vehicle comprising a heat-generating component, a part commonly exposed to sunlight, or both; and a heat energy-powered electrochemical cell comprising, among other things, a solid metal polymer/glass electrolyte, wherein the metal polymer and the glass electrolyte are intermixed with each other.
The closest prior art is considered to be Braga et al. (WO 2015/128834, see also US 2016/0365602) and Yoo et al. (US 2015/0303456). Braga in view of Yoo disclose most of the claim limitations as set forth in the Office Action mailed 12/04/2018 except for "wherein the metal polymer and the glass electrolyte are intermixed with each other". Braga in view of Yoo instead discloses a glass electrolyte (Braga: [0129]) with a layer of metal polymer in between the anode and the electrolyte such that the layer of metal 
The original instant specification (Fig. 1) shows that the metal polymer and the glass electrolyte are intermixed with each other to form a solid metal polymer/glass electrolyte. 
Furthermore, the original instant specification at the bottom of P8 explains that there is no SEI layer formed at an electrode/electrolyte interface. In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation "the metal polymer and the glass electrolyte are intermixed with each other".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725